Citation Nr: 0716460	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  03-07 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to April 
1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C. which, in pertinent part, denied service 
connection for hearing loss.  

During the pendency of this appeal the veteran's claims file 
was transferred to the jurisdiction of the Winston-Salem, 
North Carolina RO, which has certified the case for appellate 
review.  

In July 2004 the veteran testified before the undersigned in 
Washington, D.C.  A transcript of that hearing is of record.  
At the hearing the veteran raised a claim of entitlement to 
service connection for an arm condition.  This claim has not 
been adjudicated and is referred to the RO for appropriate 
action.  

In June 2006 the Board remanded the claim for further 
development.  That development has been completed.  


FINDING OF FACT

Hearing loss was not demonstrated in service or within a year 
after separation from service and has not been shown by 
competent medical evidence to be etiologically related to 
service.  


CONCLUSION OF LAW

Service connection for hearing loss is not warranted.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

A July 2006 VCAA letter advised the veteran of the 
information and evidence required to establish service 
connection for hearing loss.  This VCAA letter satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

With respect to the fourth element, the July 2006 VCAA letter 
stated, "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  The veteran 
was thus adequately advised of the fourth element of the duty 
to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, VCAA 
notice could not have been provided prior to the initial 
decision, because the VCAA did not become effective until 
after the initial decision on the claim.  In such a case, the 
timing deficiency is remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The December 
2006 supplemental statement of the case (SSOC) considered the 
claim based on the evidence of record.  This readjudication 
acted to remedy any timing defect in regard to the VCAA.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  
        
The July 2006 VCAA letter provided notice regarding 
disability ratings and effective dates.  Thus, all required 
notice has been given.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA and private 
treatment records have been associated with the claims file.  
In addition, the veteran was afforded a VA examination to 
evaluate his claimed hearing loss in November 1996.  The 
Board notes that this examination found the veteran's hearing 
to be normal, bilaterally, and thus did not include an 
opinion as to etiology of hearing loss.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003).  

While a September 1996 private audiological evaluation may be 
read as demonstrating hearing loss, as will be discussed in 
greater detail below, there is no competent medical evidence 
of a link between hearing loss and service.  Therefore a new 
VA examination is not warranted.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran had an initial audiological evaluation by a 
private audiologist in September 1996.  The veteran reported 
a history of noise exposure both in military service and in 
his employment with the postal service, where he worked 
around large sorting machines.  

Standard pure tone audiometric testing revealed hearing 
within normal limits for both the right and left ear.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
25
LEFT
15
20
5
15
35

The veteran's speech discrimination was 92 percent in the 
left ear, masked, and 88 percent in the right ear, masked.  
Unmasked, speech discrimination was 96 percent in the left 
ear and 100 percent in the right ear.  The audiologist noted 
that the veteran had a mild high frequency loss, bilaterally, 
with excellent speech recognition abilities.  

At VA General Medical examination in November 1996 the 
veteran stated that he had experienced temporary hearing 
problems which were no longer bothersome.  Examination of the 
ears and gross hearing was within normal limits.  

The veteran underwent a VA audiological examination in 
November 1996.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
35
LEFT
20
25
15
20
30

The veteran's speech recognition using the Maryland CNC Word 
List was 100 percent bilaterally.  The audiologist's 
diagnosis was hearing within normal limits, bilaterally.  

The VA and private treatment records include no other 
complaints regarding or treatment for hearing loss.  While 
the November 1996 VA examination revealed normal hearing 
bilaterally, the September 1996 private treatment report 
includes masked speech discrimination scores of less than 94 
percent in both ears.  Although the private audiology report 
does not indicate whether the speech discrimination testing 
was conducted using the Maryland CNC Word List, as required 
by 38 C.F.R. § 3.385, resolving all doubt in favor of the 
veteran, the Board finds that the criterion of a current 
hearing loss disability at the time of the veteran's claim is 
satisfied. 

In regard to the second element, service medical records do 
not indicate any hearing loss.  Rather, hearing was within 
normal limits at both the veteran's December 1981 induction 
examination and his March 1985 separation examination.    

Despite the absence of evidence of hearing loss in service, 
the veteran has reported noise exposure during service.  He 
is competent to report this exposure, and his Form DD 214 
reflects that he was a tactical satellite, microwave system 
operator.  There is, thus, evidence in support of the second 
element of service connection.
While the first two criteria are met, the service connection 
claim must fail as there is no medical evidence of a nexus 
between current hearing loss and service.  

While the veteran himself has made the claim of service 
connection, as a layperson he is not competent to express an 
opinion as to medical causation of hearing loss, as he has 
not claimed, nor shown, that he is a medical expert, capable 
of rendering medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Service connection may also be granted for sensorineural 
hearing loss, as an organic disease of the nervous system, on 
a presumptive basis, if it appeared to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence 
of sensorineural hearing loss in the decade immediately 
following service.  

If a chronic disease is identified in service and at any time 
thereafter, service connection is presumed.  38 C.F.R. 
§ 3.303(b).  As the service medical records are negative for 
any findings of hearing loss, that condition was not 
identified in service.  

If a chronic disease is not adequately identified in service, 
a continuity of symptomatology is required.  Id.  The 
veteran, for his part, has not reported a continuity of 
symptomatology since service and the record does not show any 
symptomatology for many years after service.

The record does not document hearing loss until September 
1996. At that time the veteran reported a history of noise 
exposure in his work with the postal service.  His reported 
post-service occupational noise exposure, coupled with the 
fact that there is no evidence of hearing loss until over 10 
years after service, weighs against the finding of a nexus 
between the current hearing loss and service.  Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).

In the absence of competent medical evidence of a nexus 
between hearing loss and service, the claim must be denied.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


